Name: Commission Regulation (EEC) No 3595/81 of 14 December 1981 extending the period of validity of Community surveillance of imports of certain motor vehicles, machine tools, colour television reception apparatus and cathode-ray tubes for colour television receivers, originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 12. 81 Official Journal of the European Communities No L 361 /9 COMMISSION REGULATION (EEC) No 3595/81 of 14 December 1981 extending the period of validity of Community surveillance of imports of certain motor vehicles , machine tools , colour television reception apparatus and cathode-ray tubes for colour television receivers , originating in Japan Whereas, consequently, it is necessary to extend the aforesaid surveillance while adapting it to the latest changes in the 'NIMEXE' nomenclature, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( l ), and in particular Article 7 thereof, Having consulted the Committee set up under Article 5 of the abovementioned Regulation, Whereas, by Regulations (EEC) No 535/81 (2), (EEC) No 536/81 (3 ) and (EEC) No 537/81 (4), the Commis ­ sion introduced Community surveillance of imports of certain motor vehicles, machine tools , colour televi ­ sion reception apparatus and cathode-ray tubes for colour television receivers , originating in Japan ; whereas this surveillance remains in force until 31 December 1981 ; Whereas the reason which had led the Commission to introduce these measures, that is to say the threat faced by the producers , still persists ; 1 . The period of validity of Regulations (EEC) No 535/81 , (EEC) No 536/81 and (EEC) No 537/81 is extended until 31 December 1982. 2 . However, in Regulation (EEC) No 537/81 NIMEXE codes 85.15-25 and 85.21-16 are replaced by the new codes listed in the Annex . Article 2 The present Regulation shall enter into force on 1 January 1982 and shall be valid until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1981 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 131 , 29 . 5 . 1979, p. 15. 2) OJ No L 54, 28 . 2. 1981 , p. 61 . (3) OJ No L 54, 28 . 2. 1981 , p. 62. (&lt;) OJ No L 54, 28 . 2. 1981 , p . 63 . No L 361 / 10 Official Journal of the European Communities 16 . 12. 81 ANNEX Colour television sets originating in Japan NIMEXE code :  85.15-20  incorporating radio receiver or a sound recorder or reproducer  other, with a diagonal measurement of the screen of :  85.15-21 not more than 42 cm  85.15-22 more than 42 cm but not more than 52 cm  85.15-23 more than 52 cm Cathode-ray tubes for colour television sets originating in Japan with a diagonal measure ­ ment of the screen of : NIMEXE code :  85.21-10 not more than 42 cm  85.21-11 more than 42 cm but not more than 52 cm  85.21-12 more than 52 cm